UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6260


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHERRELL GARY BRINKLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:91-cr-00131-GCM-1; 3:02-cv-00301-GCM)


Submitted:   July 30, 2015                  Decided:      August 12, 2015


Before WILKINSON and      NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sherrell Gary Brinkley, Appellant Pro Se. Jennifer Marie
Hoefling, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina; Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Federal     inmate     Sherrell     Brinkley       appeals       the    district

court’s orders denying his 28 U.S.C. § 2255 (2012) motion, his

Fed. R. Civ. P. 59(e) motion, as supplemented, and his Fed. R.

Civ. P. 60(b) motion.             We deny the motion for a certificate of

appealabilty and dismiss the appeal.

       The orders are not appealable unless a circuit justice or

judge     issues     a    certificate      of    appealability.           28        U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial     showing        of    the   denial        of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,      537    U.S.    322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Brinkley has not made the requisite showing.

We    dispense     with    oral   argument      because    the    facts       and   legal



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3